Title: [Diary entry: 12 December 1787]
From: Washington, George
To: 

Wednesday 12th. Thermometer at 28 in the Morning—32 at Noon And 30 at Night. Clear and cold but not unpleasant. Wind

at No. Wt. all day. Grd. very hard froze. Creeks covered with Ice. No plowing any where to day. Mr. Fendall going away after breakfast Mrs. Washington, Mrs. Bushrod Washington, Colo. Humphreys & myself dined at Mr. Lund Washingtons. I rid by the Ferry, Frenchs, and Dogue run Plantations as I went. At the Ferry, grubbing in the swamp as yesterday. At French’s cleaning up the Wheat that had been tread out. At Dogue run, after finishing husking Corn, the Women were employed in cleaning up the swamp in the Meadow above the Houses. Killed the following Hogs to day viz.— 

from the Neck.
22
weight
3119


 Ferry
23
Do.
3000


 Dogue run
21
Do.
2498


 Muddy hole
17
Do.
1594


Total
83

10211


Also at the Mill
7
Do.
1166


 Together
90

11377


Out of these the Miller recd.


599


 Bishop 100 & R. B. Walker 100


200


  remain


799

 The last Potatoes having been brought home from Muddy hole, from the grd. by the Quarters, the qty. in that piece amounted to 275¾ Bls. and makes the whole from that Plantation 468 Bushls. From all the Plantations 997¾ Bushls. whereof 409 Bushels of large white 153½ bushls. of large red—246 bushls. of Small White and 60 bushls. of small red were put into the Cellars. The deficiency have been made use of and got injured and were given to the Cows.